Case 4:21-cr-O0008-MW-MAF Document 6 Filed 02/02/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION
UNITED STATES OF AMERICA
v. Case No. f° LIM GMI

JIMMY LEE HIGHSMITH
/

ORDER FOR WARRANT

On verbal request of the United States Attorney, Northern District of

Florida, pursuant to an Indictment returned against the defendant,
JIMMY LEE HIGHSMITH,

IT IS HEREBY ORDERED:

1. Warrant of arrest shall immediately issue upon such indictment against
the defendant.

2. Bail shall be determined by the Judicial Officer at the time of arrest in
accordance with the Bail Reform Act, and notation to such effect shall be placed
upon the warrant.

é
DONE and ORDERED this 2 __ day of February, 2021, at Pensacola,

Florida. ALA VY

MARTIN A. FITZPATRICK
UNITED STATES MAGISTRATE JUDGE

 
